DETAILED ACTION
	This is in response to communication received on 3/16/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/1/22.

Election/Restrictions
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tailoring Opto-electrical properties of ultra-thin indium tin oxide films via filament doping: Application as a transparent cathode for indoor organic photovoltaics Yong Woo Kim et al. hereinafter KIM.
As for claim 1, KIM teaches “In this paper, we demonstrate an electric field induced filament doping (EFD) method to realize ultra-thin TCEs… with high conductivity. The proposed EFD method injects metal dopants (i.e., Ni) into ultra-thin TCEs under an electric field” (page 166, column 1, lines 61- 64), i.e. a doping method using an electric field.
KIM discusses in the Experimental Section 2. (pages 166-167), Section 3. Results and Discussion and further 3.1.1 Fabrication of highly conductive ultra-thin ITO films using EFD (page 168 column 1, lines 7-31) and shows in Fig. 1 (a) having an ITO layer having a AlNi/ZnO layer stacked on top, i.e. stacking a sacrificial layer on a doped layer, disposing a Ni layer on the AlNi/ZnO layer, i.e. disposing electrodes on the doping material on the sacrificial layer.
KIM further shows in Fig. (1)a that the Au probes that apply the electrical field, i.e. electrodes, are disposed on either side of ITO, i.e. sacrificial layer. However, Examiner notes that the placements of the electrodes incidental to the process—the direction of the electric field drives the Ni ions into the ITO layer, i.e. the doped layer. As such, it is the position of the Examiner that the placement of the electrodes, as long as it produces an electric field that drives the ion in the proper direction, amounts to a design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144. 
doping the doping material into the doped layer through… reduction of the doping material by the electric field.
As for claim 2, KIM further describes in Section 3. Results and Discussion and further 3.1.1 Fabrication of highly conductive ultra-thin ITO films using EFD (page 168 column 1, lines 7-31) wherein the process produces metal Ni ions that drive the ions towards the negative side of the electric field (Fig. 1(a)). Examiner notes that this means the Ni ions are migrating away from increasing electic potential such that they are positively charges. As such, it is the position of the Examiner that wherein the doping of the doping material into the doped layer includes: oxidizing and ionizing the doping material; diffusing the ionized doping material by passing though the sacrificial layer by electrostatic attraction allowing the ionized doping material to pass though the sacrificial layer by electrostatic attraction to be diffused into the doped layer; and reducing the diffused doping material in the doped layer is inherent to the process as this would necessarily happen in the proves of producing a ions and then removing the charge.
As for claim 3, KIM teaches “After finishing all processes, the AlN/ZnO sacrificial layers and metal pads were removed by wet etching” (page 168, column 1, lines 29-31), i.e. removing the sacrificial layer after the doping of the doping material into the doped layer.
As for claim 4, KIM shows in Fig. 1 (a) having an ITO layer i.e. wherein the doped layer includes at least one of ITO.
As for claim 5, KIM shows in Fig. 1 (a) having an ITO layer having a AlNi/ZnO layer stacked on top, i.e. wherein the sacrificial layer is provided with a dielectric material.
As for claim 6, KIM shows in Fig. 1 (a) having an ITO layer having a AlNi/ZnO layer stacked on top, i.e. wherein the dielectric material includes at least one of aluminum nitride (AlN) and zinc oxide (ZnO).
As for claim 7, KIM teaches an embodiment wherein the ALN and ZnO have thickness of 30 nm (166, column 2, lines 21-29). This is outside of the claimed range.
However, Examiner notes that it would be well within the skill of the ordinary artisan to design the thickness of the sacrificial layer such that diffusion of Ni ions into the ITO layer takes place. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 8, KIM further shows in Fig. (1)a that the Au probes that apply the electrical field, i.e. electrodes, are disposed on either side of ITO, i.e. sacrificial layer. However, Examiner notes that the placements of the electrodes incidental to the process—the direction of the electric field drives the Ni ions into the ITO layer, i.e. the doped layer. As such, it is the position of the Examiner that the placement of the electrodes, as long as it produces an electric field that drives the ion in the proper direction, amounts to a design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144. 
As for claim 9, KIM teaches KIM further shoes in Fig. (1)a that the electric field passes through the three layers in specific direction. As such, it is the position of the Examiner that it would be well within the skill of the ordinary artisan to have wherein the first electrode is a positive electrode and the second electrode is a negative electrode such that the electric field required to move the ions is generated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717